Citation Nr: 1235149	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from April 23, 2007, and 20 percent disabling from August 18, 2009.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from April 23, 2007, and 20 percent disabling from August 18, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, and assigned a 10 percent disability rating for each extremity.  

In a March 2012 rating decision, the RO granted 20 percent ratings for peripheral neuropathy of the right lower extremity and the left lower extremity, effective August 18, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As a preliminary matter, the Board is cognizant that a claim for a total disability rating based upon individual unemployability (TDIU) is generally considered part of a claim for an increased rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran specifically filed a claim of entitlement to a TDIU in August 2008, and that claim was granted by the RO in an October 2009 rating decision.  The Veteran did not appeal that decision.  Accordingly, as the October 2009 rating decision granting a TDIU represented a full grant of benefits sought, and as the Veteran did not appeal that October 2009 decision, the Board finds that the issue of TDIU is not on appeal and need not be further addressed at this time

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

The Board regrets the additional delay in this long-pending appeal. Nevertheless, the Board is constrained by the fact that proper adjudication of the Veteran's claims requires additional development. 

The Veteran asserts that the peripheral neuropathy affecting his bilateral lower extremities is more severe than is reflected by the 10 percent disability ratings assigned effective April 23, 2007, and the 20 percent disability ratings assigned effective August 18, 2009.  In support of his claim, the Veteran has submitted written statements attesting to his ongoing neuropathic symptoms, to include severe pain and balance problems.  He reports that his neuropathy is so severe that it causes him to fall when, without warning, his legs give out on him.

VA medical records dated from January 2007 generally show that the Veteran has received ongoing treatment throughout the period on appeal for symptoms of peripheral neuropathy of the bilateral lower extremities to include pain, paresthesias, numbness, decreased sensation, depressed reflexes, and subjective complaints of weakness.  Those records also show that a nerve conduction study showed the Veteran to have left peroneal neuropathy, and that the Veteran was prescribed high doses of Neurontin and Percocet for his neuropathic symptoms.  In this regard, in February 2007 and March 2007, the Veteran was noted to have severe diabetic neuropathy and severe pain due to neuropathy, and in April 2007, the Veteran reported that the pain in his left foot and heel was so severe over the past few days that it brought him to tears.  He also indicated that the pain made it difficult to walk, work, or drive.  Similarly, in April 2008, it was noted that the Veteran experienced excruciating pains in his legs and feet from diabetic neuropathy.

The Veteran has been afforded several VA examinations in relation to his lower extremity peripheral neuropathy claims.  Upon initial examination in July 2007, the Veteran reported lower extremity neuropathic symptoms to include pain and paresthesias.  Physical examination revealed some decreased sensation to light touch affecting the peroneal nerve, bilaterally, but an otherwise normal neurological examination and no evidence of muscle atrophy.  Peripheral neuropathy of the bilateral lower extremities was diagnosed.

Thereafter, in August 2009, the Veteran attended another VA examination, during which it noted that he experienced paresthesias, dysesthesias, and pain due to peripheral neuropathy.  He described burning pain and pins and needles sensations.  Reflexes were depressed and sensory function examination revealed decreased sensation to vibration, pain, and light touch affecting the peroneal and posterior tibial nerves.  However, motor examination was normal and there was no evidence of muscle atrophy.  Peripheral neuropathy was assessed.  The examiner noted the Veteran peripheral neuropathy of the bilateral lower extremities to have moderate effects on chores, recreation, and traveling; severe effects on exercise; and to prevent sports.  The examiner further found that the Veteran's peripheral neuropathy and diabetic autonomic neuropathy with orthostatic hypotension prevented the Veteran from obtaining or maintain gainful employment.

Most recently, the Veteran was afforded a VA examination in November 2011.  The examiner noted the Veteran's neuropathic symptoms affecting the bilateral lower extremities to include constant pain (may be excruciating at times) that was moderate in nature, intermittent pain (usually dull) that was moderate in nature, and numbness that was moderate in nature.  Significantly, the examiner did not indicate whether there were paresthesias or dysesthesias affecting the bilateral lower extremities, but neither did the examiner check the box to indicate "None."  Therefore, it is unclear whether those symptoms were reported by the Veteran, particularly as VA medical records show numerous complaints relating to paresthesias.

Nevertheless, neurologic examination of the bilateral lower extremities revealed normal strength and normal position sense, and there was no evidence of atrophy or trophic changes.  Additionally, light touch testing to the knee/thigh was normal.  However, deep tendon reflexes were decreased in the knees and absent in the ankles, and light touch sensation was decreased in the ankle/lower leg and foot/toes.  Vibration sensation and cold sensation were also decreased in the lower extremities.  The examiner noted that prior electromyography testing in March 2006 showed left lower extremity neuropathy.

Based on the foregoing examination, the examiner diagnosed diabetic peripheral neuropathy affecting the sciatic nerve and femoral nerve.  However, with regard to the severity of the neuropathy on the affected nerve, the examiner noted "Normal."  The examiner further found no functional impact of the Veteran's peripheral neuropathy on his ability to work.  The examiner did not address the impact of the Veteran's neuropathy on his activities of daily living, nor did the examiner indicate a review of the claims file.

The Board observes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

While mindful that the Veteran's most recent November 2011 VA examination is not stale, the Board nevertheless finds that additional development is necessary in order to determine whether the Veteran is entitled to a higher rating for his peripheral neuropathy of the lower extremities.  In this regard, the Board considers it significant that, while the November 2011 VA examiner found evidence of neurological impairment and documented symptoms related to the same, the examiner indicated that the Veteran's lower extremities were normal.  Moreover, while that examiner indicated involvement of the sciatic and femoral nerves, he did not address the prior findings of record, including a finding based on EMG testing, that the Veteran's neuropathy involved the peroneal nerve.  Furthermore, while the examiner found no functional impairment due to the lower extremity neuropathy, the examiner did not address the Veteran's contention that he experiences balance problems and occasionally falls due to the severity of peripheral neuropathy of the bilateral lower extremities.  Nor did the examiner address the effects of the Veteran's condition on his activities of daily living or the prior findings in the record that the Veteran's peripheral neuropathy is severe and causes pain that is severe and excruciating.  Accordingly, the Board finds that the November 2011 examiner's findings are inadequate for rating purposes and that an additional VA examination is needed to determine the severity of the lower extremity neurological impairment associated with the Veteran's peripheral neuropathy of the lower extremity. 

Moreover, noting that the November 2011 examiner apparently did not review the Veteran's entire claims file, the Board finds that, on remand, he should be afforded a new VA examination that includes a review of all pertinent evidence of record.  To ensure a thorough examination and evaluation, the Veteran's complaints must be viewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Further, in light of the aforementioned lay and clinical evidence, that new VA examination should include specific findings regarding any functional limitations related to the Veteran's peripheral neuropathy of the lower extremities.  

Finally, any ongoing VA medical records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relating to the Veteran's peripheral neuropathy of the lower extremities dated from March 2012.

2.  After the foregoing development has been completed, schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected peripheral neuropathy of the lower extremities.   The claims folder and a copy of this remand must be made available to the examiner.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to his lower extremity peripheral neuropathy.  All findings and conclusions should be supported by a rationale. 

The examiner should identify the specific nerve(s) involved, if possible.  Additionally, if possible, the examiner should differentiate between symptoms of peripheral neuropathy, orthostatic hypotension, venous insufficiency, and any other lower extremity disorders present.  The examiner should include an opinion as to the severity of the peripheral neuropathy symptoms, excluding symptoms from other disorders present, if possible. 

The examiner should also address the functional impairment resulting from the peripheral neuropathy of the lower extremities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that they is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims for an increased ratings for peripheral neuropathy of the right and left lower extremity with consideration of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

